Citation Nr: 0712583	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found the veteran was not eligible for nonservice-connected 
pension benefits.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The veteran had requested a personal hearing before a member 
of the Board; however, he rescheduled or failed to appear for 
hearings scheduled for December 2006 and February 2007.  As 
the veteran has not offered an explanation for his failure to 
appear, his hearing request will be considered withdrawn.  
See 38 C.F.R. § 20.704 (2006).  


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks non-service-connected pension benefits.  In 
order to establish basic eligibility for nonservice-connected 
pension benefits, it must be shown that the applicant veteran 
served in active military service during a period of war.  
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2006).  The veteran's DD-214, Report of Transfer or 
Discharge, reflects active military service between May 14, 
1957, to May 4, 1959.  Thereafter, he was transferred to the 
U.S. Army Reserves.  His Reserve obligation ended May 13, 
1963.  

Along with other periods not here applicable, VA presently 
recognizes June 27, 1950 through January 31, 1955, inclusive, 
and August 5, 1964 through May 7, 1975, as periods of wartime 
service.  38 C.F.R. § 3.2 (2006).  Therefore, the veteran's 
period of active duty was not during a recognized period of 
war, and he has no such wartime service.  The veteran has 
also pointed toward his military reserve obligation until May 
1963, but this argument fails for two reasons.  First, 
38 U.S.C.A. § 1521(j) requires, during a wartime period, 90 
days or more of active military service, which is defined at 
other places in the law as active duty, or periods of active 
duty for training or inactive duty training during which a 
qualifying disability is incurred.  38 C.F.R. § 101(24) (West 
2002).  The veteran is not shown to have had any active 
military service between May 5, 1959, and May 13, 1963.  
Second, the Board observes that even assuming the veteran had 
active military service until May 13, 1963, such service 
would not have been during a period of war for veterans 
without service in Vietnam, as in the present case.  
38 C.F.R. § 3.2(f) (2006).  Hence, the veteran's period of 
service as a reservist does not result in eligibility for 
nonservice-connected pension.  

As the veteran lacks qualifying military service during a 
period of war, his claim for nonservice-connected pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As outlined above, service 
during the veteran's period of active military service is not 
considered service during a period of war.  Because the 
veteran has had no wartime service, he does not satisfy the 
basic eligibility requirements for nonservice-connected 
pension.  As a result, his appeal must be denied as lacking 
legal merit.  

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)). 
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004); see also Mason v. 
Principi, 16 Vet. App. 129 (2002).  


ORDER

Entitlement to nonservice-connected pension is denied.  




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


